Plaintiff in error, Walter Alexander, was convicted at the July, 1913, term of the county court of McIntosh county on a charge of unlawfully conveying intoxicating liquor from one place in McIntosh county to another place therein, and his punishment fixed at a fine of fifty dollars and imprisonment in the county jail for a period of sixty days. Judgment was rendered on the 24th day of July, 1913. The appeal was filed in this court on the 23rd day of September, 1913. *Page 670 
No briefs have been filed by plaintiff in error and no appearance made for oral argument. The Attorney General filed a motion to affirm for failure to prosecute. The motion is sustained and the judgment is in all things affirmed. Mandate ordered forthwith.